Citation Nr: 0304827	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-14 196	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty with the United States Air 
Force from March 1968 to November 1969, and from November 
1998 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1996 and 
January 1997 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied 
service connection for a cardiovascular disability, claimed 
as an abnormal electrocardiogram (EKG) and service connection 
for a heart attack.  Those issues have been merged for 
purposes of appellate review.   During the pendency of this 
appeal, the claimant relocated to the State of Pennsylvania, 
and her claims folder is currently within the jurisdiction of 
the VARO, Pittsburgh, Pennsylvania.

This claim was previously before the Board in December 2000, 
and was remanded to the RO for additional development of the 
evidence, to include a special VA cardiovascular examination 
to evaluate the veterans claimed cardiovascular disabilities, 
for a medical opinion as to whether it is as likely as not 
that the claimed cardiovascular disabilities were either 
incurred in or aggravated by active service, and for 
notification and compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  The actions requested on remand have been 
satisfactorily completed, and the case is now before the 
Board for further appellate consideration.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more 
favorable to the claimant shall apply.  VA's General Counsel 
has determined, in a precedential opinion that the Board is 
bound to follow, that the VCAA is more favorable to claimants 
than the law in effect prior to its enactment.  See 
VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App. 123 
(2001) (per curiam).

The record shows that the claimant and her representative 
were notified of the provisions of the VCAA by the Board's 
remand order of December 2000, as well as by the RO letters 
of March 2001, July 2001, and November 2001, and the 
Supplemental Statement of the Case provided the claimant and 
her representative in February 2002.  Each of those documents 
informed the claimant and her representative of VA's duty to 
notify her of the information and evidence necessary  to 
substantiate her claim and to assist her in obtaining all 
such evidence.  The record further reflects that the claimant 
has been informed which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

The February 2002 Supplemental Statement of the Case further 
informed the claimant and her representative of the issue on 
appeal, the evidence considered, the adjudicative actions 
taken, the pertinent law and regulations governing the 
establishment of service connection, the decision reached, 
and the reasons and bases for that decision.  In addition, 
that Supplemental Statement of the Case provided the claimant 
and her representative in February 2002 notified the claimant 
and her representative of VA's duty to assist her by 
obtaining all evidence in the custody of military authorities 
or maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to that 
claim; and as to which the claimant or the veteran identified 
and provided record release authorizations permitting VA to 
obtain those records.  Further, the claimant and her 
representative have been informed that should efforts to 
obtain records identified by the claimant or the veteran 
prove unsuccessful for any reason which the claimant or the 
veteran could remedy, the VA would notify the claimant and 
advise her that the ultimate responsibility for furnishing 
such evidence lay with the individual seeking to claimant 
enter that evidence into the record.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him obtaining all evidence necessary to substantiate 
the issues on appeal have been fully met.  The record shows 
that the RO has obtained all service medical records of the 
claimant, as well as all available private, service 
department, and VA medical records identified by the 
claimant.  The claimant has been afforded a VA general 
medical and genitourinary examination in March 1998, a VA 
genitourinary examination and medical opinion in June 2001, 
and a VA genitourinary examination and medical opinion in 
September 2002.  The claimant appeared and offered testimony 
in support of his claims at a hearing held before an RO 
Hearing Officer in November 1998, and has not requested 
another hearing before the RO or before the Board.  The Board 
finds that the claimant was fully notified and aware of the 
type of evidence required to substantiate his claims.  
Neither the claimant nor his representative have argued a 
notice or duty to assist violation under the VCAA, the 
claimant has submitted written statements to the effect that 
he has no further evidence to submit, and the Board finds 
that there is no question that the appellant and his 
representative were fully notified of the required 
information and evidence and of VA's duty to assist them in 
obtaining all such evidence.  




In view of the extensive factual development in the case, as 
demonstrated by the Board's March 2001 Remand and the record 
on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claimant's appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The veteran does not have a chronic cardiac or 
cardiovascular disability.  

3.	Electrocardiogram findings of sinus bradycardia do not 
constitute a disability under applicable legislation proving 
for VA disability benefits. 


CONCLUSION OF LAW

A chronic cardiac or cardiovascular disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5013A 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 3.309(b) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served on active duty with the United 
States Air Force from March 1968 to November 1969, and from 
November 1988 to April 1996.  She also served with the Air 
Force Reserve between her enlistments for active duty.  

The record shows that the claimant served on active duty from 
March 1968 to November 1969, and was discharged due to 
pregnancy.  No complaint, treatment, findings or diagnosis of 
a cardiac or cardiovascular disability has been asserted in 
connection with that period of active service.  

A report of medical history completed by the claimant in 
connection with her March 1986 enlistment in the Air Force 
Reserve shows that she denied any history of pain or pressure 
in the chest, shortness of breath, high or low blood 
pressure, palpitation of pounding heart, heart trouble or 
heart murmur.  A report of medical examination for 
enlistment, conducted in March 1986, shows that the 
claimant's heart and vascular system were normal, blood 
pressure was 132/70, and chest X-ray was negative.  A report 
of electrocardiogram (EKG), conducted in February 1987, was 
normal, and her blood pressure was 112/60.  A report of 
medical history completed by the claimant in connection with 
her May 1987 enlistment in the Air Force Reserve shows that 
she denied any history of pain or pressure in the chest, 
shortness of breath, high or low blood pressure, palpitation 
of pounding heart, or heart trouble.  A report of medical 
examination for enlistment, conducted in May 1987, shows that 
the claimant's heart and vascular system were normal, her 
blood pressure was 112/60, and chest X-ray was negative.  

In a certificate executed by the claimant in April 1988, she 
certified that she had no medical defect, disease or 
disability which would disqualify her for full military duty.  
When seen for cold symptoms in October 1988, the claimant's 
blood pressure was 110/66, and 90/58 two days later.  She was 
seen in the ob/gyn clinic in May 1989, and her blood pressure 
was 110/70, while in July 1990, she denied any history of 
blood clots, high blood pressure, or heart problems, and her 
blood pressure was 117/73.  An entry in January 1991 shows 
that her blood pressure was 136/80, while in February 1991, 
her blood pressure was 132/80.  In February 1992, the 
claimant's blood pressure was 126/78, and she denied any 
history of hypertension or heart problems.  In August 1992, 
the claimant was seen at the Sherango Valley Medical Center 
with complaints of abdominal pain, and her blood pressure was 
120/70.  When seen at the ob/gyn clinic at Wright-Patterson 
Air Force Base in April 1993, the claimant's blood pressure 
was 122/66, while in July 1993, her blood pressure was 
128/80, and in March 1994, her blood pressure was 145/73.  
Records from the Horizon Hospital Emergency Room, dated in 
September 1994, show that the claimant was seen for 
complaints of low back pain, and that her blood pressure was 
128/74 and, subsequently, 128/70.  A record from the ob/gyn 
clinic at Wright-Patterson Air Force Base, dated in November 
1994, shows that her blood pressure was 128/80.  Another 
entry from that facility, dated in May 1995, shows that her 
blood pressure was 115/83.

A report of service medical examination of the claimant in 
May 1995 shows that her heart and vascular system were 
normal, that her blood pressure was 115/83, and that an EKG 
was normal.  The EKG print itself noted that the claimant had 
marked sinus bradycardia (a slow sinus rhythm, with a heart 
rate less than 60 beats per minute in an adult) and right 
atrial enlargement, while the examiner's note stated that her 
sinus bradycardia was secondary to her conditioning, and was 
otherwise normal.  Laboratory tests showed that her glucose 
and cholesterol were within desirable limits.  A report of 
medical history completed by the claimant in August 1995 
shows that she denied any history of pain or pressure in the 
chest, shortness of breath, high or low blood pressure, 
palpitation of pounding heart, or heart trouble.  Records 
from the Horizon Hospital Emergency Room, dated in August 
1995, show that the claimant was seen with complaints of 
right shoulder pain, and her blood pressure was 116/64.  
Service medical records from the ob/gyn clinic at Wright-
Patterson Air Force Base, dated in October 1995, show that 
her blood pressure was 124/78.  Service medical records dated 
in October 1995 show that the claimant related that she had 
rheumatic fever and a heart murmur as a child, but had no 
known cardiac problems.  Cardiac and circulatory examination 
disclosed that the claimant had a strong, regular rate and 
rhythm; that her nail beds were pink; and that she had no 
known circulatory problems.  

In November 1995, the claimant was admitted to Wright-
Patterson Air Force Base through the emergency room for left 
pneumothorax after undergoing a needle aspiration of a left 
breast mass.  When seen in the emergency room, the claimant 
denied any history of hypertension or elevated cholesterol, 
and examination revealed a regular cardiac rhythm and rate, 
without murmurs, while her blood pressure was 136/79, and an 
EKG disclosed sinus bradycardia.  An admission examination 
revealed a normal cardiac rhythm and rate, without murmurs, 
rubs, or gallops, her blood pressure was 110/82, and she 
denied any history of chest pain or palpitations.  A 
preoperative examination showed a regular cardiac rhythm and 
rate, without murmurs, while her blood pressure was 136/79, 
and an EKG disclosed sinus bradycardia.  She underwent 
excision of an left breast mass during this admission, and 
the operative report noted that she had a chest tube 
placement in June 1995 for a traumatic pneumothorax.  Her 
past medical history was shown to be negative, and the 
claimant related that she was taking no medications.  Current 
examination revealed that her heart had a regular rhythm and 
rate, with a normal S1 and S2, and no murmurs, rubs or 
gallops.  An EKG showed a normal sinus rhythm, while a chest 
X-ray revealed no acute cardiopulmonary processes, and the 
extremities showed 2+ peripheral pulses, without clubbing, 
cyanosis, or edema.  

Daily treatment records during that hospitalization 
consistently showed that the claimant had a regular apical 
heart rhythm, and that pulses in her upper and lower 
extremities were normal, bilaterally.  An entry in November 
1995 shows a regular cardiac rhythm and rate, with 
bradycardia but no murmurs, and blood pressure was 123/69.  A 
chest X-ray in December 1995 disclosed that the claimant's 
cardiac size was within normal limits, and that her pulmonary 
vascularity was also normal.   A report of medical 
examination of the claimant in January 1996 noted that she 
was separating from service at the end of that month.  An EKG 
in March 1996 and showed marked sinus bradycardia, and was 
characterized as abnormal.  In March 1996, the claimant was 
given a temporary profile excusing her from physical 
training, and was subsequently granted convalescent leave, 
following which she was separated from service in April 1996.

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in May 1996, 
sought service connection for conditions which included an 
abnormal electrocardiogram (EKG).  She submitted medical 
record release authorizations (VA Forms 21-4142) for the 
release of private medical records.

Medical records of the claimant from Sherando Valley Medical 
Center, a subsidiary of Horizon Hospital System, dated from 
August 1992 to November 1995, show that the claimant was seen 
in August 1992 with complaints of nausea and cramping, and 
her blood pressure was 120/70.  An entry dated in August 1995 
shows that the claimant was seen for right shoulder pain, and 
that her blood pressure was 116/64, She was seen in October 
1990 with complaints of right-sided facial pain, and her 
blood pressure was 100/70, while in June 1993, she was seen 
with complaints of chest congestion and a productive cough, 
and her blood pressure was 118/72.  She was again seen in 
September 1994 with complaints of low back pain, and her 
blood pressure was 128/74.  Records dated in November 1995, 
show that the claimant had a regular cardiac rhythm and rate, 
with no ectopies, while a chest X-ray revealed a normal 
cardiac silhouette, and her blood pressure was 100/76.  She 
was again seen several weeks later, when her blood pressure 
was 157/87 and a chest X-ray revealed no cardiac 
abnormalities.  

Treatment records from Parkside Orthopedic Associates and 
Penn-Ohio Rehabilitation, dated from October 1994 to August 
1995, are silent for complaint, treatment, findings or 
diagnosis  of any cardiac or cardiovascular disorder.  

A report of VA general medical examination, conducted in May 
1996, showed no complaint related to cardiac or 
cardiovascular abnormalities.  Examination disclosed that the 
claimant's heart had a regular cardiac rhythm and rate, 
without murmur, and her blood pressure was 136/60 when 
sitting, 112/46 when recumbent, and 120/68 when standing.  No 
varicose veins were present.  There was no cardiac or 
cardiovascular diagnosis.  

A rating decision of August 1996 denied service connection 
for a disability manifested by abnormal EKG reports as not 
well grounded.  The claimant and her representative were 
notified of that determination and of her right to appeal by 
RO letter of August 12, 1996.

In October 1996, the claimant amended her claim to include 
service connection for a myocardial infarction at Wright-
Patterson AFB while on active duty.  In an attachment, she 
asserted that she had abnormal EKG's in May 1995 and in March 
1996.  The RO requested all al records of the claimant from 
Wright-Patterson AFB, as described above.  

VA outpatient medical records of the claimant from the VAMC, 
Louisville, dated from February to October 1996, show that in 
August 1996 her blood pressure was 152/78, while in October 
1996, her blood pressure was146/84, 143/68, 138/66, and 
142/82, and an EKG was reported to be abnormal.  The examiner 
indicated that he did not think that the claimant had 
experienced a myocardial infarction.  

In November 1996, the claimant submitted a Notice of 
Disagreement with the denial of her claim for service 
connection for a heart condition manifested by abnormal 
EKG's.  A Statement of the Case was provided the claimant and 
her representative in December 1996.  

The claimant submitted outpatient medical records from the 
Ireland Army Hospital, Fort Knox, dated in October 1996, 
showing that on an EKG, she had sinus bradycardia with sinus 
arrhythmia, and that the EKG was normal.  In an attachment, 
the claimant asserted that her lung was punctured at Wright-
Patterson AFB on November 6, 1995, while treating her breast 
for a mass; that an EKG was taken which showed that she might 
have had a heart attack, but she was not told about it; that 
she was given an EKG at the VAMC, Louisville; and that she 
was schedule to have a stress test.  

A rating decision of January 1997 deferred a decision as to 
the claim for service connection for a heart condition 
manifested by an abnormal EKG.  The claimant and her 
representative were notified of that action by RO letter of 
April 15, 1997.  

The claimant submitted her Substantive Appeal (VA Form 9) in 
February 1997, in which she called attention to an abnormal 
EKG report, and asserted that the RO had not reviewed all her 
medical records with respect to that claim.  She further 
requested a hearing before a traveling Veterans Law Judge of 
the Board of Veterans' Appeals, and submitted a medical 
record release authorization (VA Form 21-4142) for her 
records at Ireland Army Hospital, Fort Knox.  

Outpatient treatment records from Ireland Army Hospital, Fort 
Knox, dated from April 1995 to April 1997, show that in July 
1996, the claimant's blood pressure was 128/78.  A Bruce 
Protocol Stress test was performed in December 1996, showing 
a beginning blood pressure of 120/80, with a normal sinus 
rhythm; that the claimant was exercised for 7:45 minutes, 
achieving 92 percent of maximum heart rate, and stopped due 
to exhaustion; and that chest pain did not occur.  The blood 
pressure and heart rate response were both normal, a few 
premature ventricular contractions were noted, and there was 
a nondiagnostic ST depression.  The EKG conclusions were 
maximal symptom-limited exercise tolerance test, with non-
diagnostic EKG evidence of ischemia, with fair exercise 
tolerance, physiologic blood pressure and heart rate 
responses, and no significant arrhythmias.  An echocardiogram 
showed normal left and right ventricular systolic function at 
rest, with normal chamber sizes, and no mitral valve 
prolapse, pericardial effusion, no aortic stenosis or mitral 
regurgitation, while an echocardiogram at low dose showed 
enhanced left and right ventricular systolic function.  At 
peak heart rate, there was a global improvement in left and 
right ventricular systolic function without any wall motion 
abnormality.  The conclusion was: negative for ischemia.  In 
January 1997, the claimant's blood pressure was 147/75, while 
in February 1997, her blood pressure was 133/61, and in March 
1997, her blood pressure was 124/77.  There was no diagnosis 
of a cardiac or cardiovascular disorder.  

A rating decision of August 1997 denied service connection 
for a heart attack.  The claimant and her representative were 
notified of that action by RO letter of August 6, 1997.  

Treatment records from Helmwood Medical Center (Dr. J.A.B.), 
dated in March 1997, and a letter from Dr. Dr. J.A.B., dated 
in April 1997, did not address the issue of service 
connection for a cardiovascular disability manifested by an 
abnormal EKG or service connection for a heart attack.  

The claimant submitted a Substantive Appeal (VA Form 9) in 
June 1997, in which she disagreed with the denial of her 
claim for issues not addressed in this
Decision, and requested a hearing before an RO Hearing 
Officer and before a traveling Veterans Law Judge of the 
Board of Veterans' Appeals.  

A Supplemental Statement of the Case was provided the 
claimant and her representative in September 1997 addressing 
the issue of service connection for a heart attack (claimed 
as abnormal EKG findings).  In November 1997, the claimant 
submitted another Substantive Appeal (VA Form 9), in which 
she took issue with claims other than that currently at 
issue, and requested a hearing before an RO Hearing Officer 
and before a Veterans Law Judge of the Board of Veterans' 
Appeals.  

A hearing was scheduled in March 1998 before an RO Hearing 
Officer, but was cancelled by the claimant's representative.  

VA hospital records and outpatient treatment records from the 
VAMC, Louisville, included a December 1997 CT scan of the 
chest showing that the claimant's heart size was normal, and 
the thoracic aorta was normal.  An entry in November 1997 
showed blood pressure of 144/56, while another entry in 
December 1997 showed blood pressure of 143/82.  

In a Memorandum from the claimant's representative, received 
in May 1998, he stated that the claimant had relocated to the 
State of Georgia, and would be unable to attend any hearing 
at the RO in Louisville, Kentucky.  He asked that her records 
be forwarded to the appropriate RO and that her hearing be 
scheduled at that RO.   In a letter from the claimant, 
received in May 1999, she related that she had relocated to 
Pennsylvania, asked that her claims folder be transferred to 
the VARO in Pittsburg, and requested that a hearing be 
scheduled before an RO Hearing Officer.  She reiterated that 
request in a letter to the RO, received in August 2000. In 
another letter to the RO, received in September 2000, the 
claimant withdrew her request for a hearing, and asked that 
her claims folder be forwarded to the Board in Washington, 
DC.

In August 2000, the claimant submitted an application for VA 
disability compensation benefits (VA Form 21-526), in which 
she sought service-connection for post-traumatic stress 
disorder based upon personal assault while in service.  She 
submitted VA outpatient treatment records from the VAMC, 
Louisville, and the VAMC, Butler, dated from February 1996 to 
August 2000, none of which showed finding or diagnosis of 
elevated blood pressure, evidence or diagnosis of heart 
attack, an abnormal EKG, or a cardiac or cardiovascular 
disorder.

This claim was previously before the Board in December 2000, 
and was remanded to the RO for additional development of the 
evidence, to include a special VA cardiovascular examination 
to evaluate the veterans claimed cardiovascular disabilities, 
for a medical opinion as to whether it is as likely as not 
that the claimed cardiovascular disabilities were either 
incurred in or aggravated by active service, and for 
notification and compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  

Additional treatment records from the VetCenter, dated from 
February to September 1997, are silent for complaint, 
treatment, findings or diagnosis of elevated blood pressure, 
hypertension, a heart attack, an abnormal EKG, or a cardiac 
or cardiovascular disorder.  

A report of VA cardiac and cardiovascular examination, 
conducted in December 2001, cited the claimant's past history 
of fatigue, and her statement that she is not currently 
receiving any treatment for any cardiac complaint.  Physical 
examination was normal.  A history of sinus bradycardia with 
increased heart rate of 80 beats per minute when upright was 
noted, and S1 and S2 were within normal limits.  The point of 
maximum impulse was the 5th intercostal space, mid clavicular 
line, and no heaves or thrills were heard.  The neck vein was 
flat, while the carotid and carotid radials and pulses were 
intact.  R wave progression was poor with sinus bradycardia.  
The diagnosis was asymptomatic sinus bradycardia noted since 
February 1995, with poor R wave progression; rule out sick 
sinus regarding decreased heart rate response to exercise.  
No stress test was undertaken at the VAMC, Butler.  There 
were no clinical findings or diagnosis or a cardiac or 
cardiovascular disability.  

A Supplemental Statement of the Case was provided the 
claimant and her representative in February 2002 addressing 
the issue of service connection for a heart attack (claimed 
as abnormal EKG findings).  That document noted that the VA 
cardiology examination in December 2001 did not diagnose any 
cardiac or cardiovascular condition; that the test findings 
of sinus bradycardia is merely a common test finding and is 
of no clinical significance, and is not a disability within 
the meaning of applicable law and regulations providing for 
payment of disability compensation or pension benefits


II. Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arteriosclerosis, endocarditis, myocarditis, and 
cardiovascular-renal disease, including hypertension, 
arteriosclerosis, nephritis, or organic heart disease, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5013, 5013A (West Supp. 2002; 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309(b) (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2002).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2002).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of  38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Evidence of the claimant's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such testimony is not competent, it cannot be 
probative.  A claimant's statements as to nexus are entitled 
to no probative weight.  Layno v. Brown, 6 Vet. App. 465 
(1994).  The Court has held, however, that a veteran's 
statements are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  The Court has held that a diagnosis and an 
analysis of the etiology of the appellant's heart disorder 
and hypertension requires competent medical evidence and 
cannot be evidenced by the appellant's lay testimony.  
Gregory v. Brown, 8 Vet. App. 563, 568 (1996). 

The Board's review of the evidentiary record in this case 
shows that such is silent for treatment, findings or 
diagnosis of a chronic cardiac or cardiovascular disability 
in the claimant during active service, at the time of service 
separation, or within the initial postservice year, and there 
is no competent medical evidence or opinion showing that the 
claimant currently has a chronic cardiac or cardiovascular 
disability.  While the claimant has asserted that EKG's 
during active service showing sinus bradycardia are evidence 
of an inservice cardiac or cardiovascular disability, the 
Board notes that such are mere test findings and do not 
constitute a disability under applicable legislation proving 
for VA disability benefits.  The record is also silent for 
any competent medical evidence or opinion supporting or 
substantiating the claimant's assertion that she suffered a 
heart attack while on active duty.

The Board is obliged to note that in November 1995, the 
claimant was admitted to Wright-Patterson Air Force Base 
through the emergency room, at which time she denied any 
history of hypertension or elevated cholesterol, and 
examination revealed a regular cardiac rhythm and rate, 
without murmurs, while an EKG disclosed sinus bradycardia.  
An admission examination revealed a normal cardiac rhythm and 
rate, without murmurs, rubs, or gallops, her blood pressure 
was 110/82, and she denied any history of chest pain or 
palpitations, and a preoperative examination, an operative 
report, and a postoperative report disclosed that revealed 
that her heart had a regular rhythm and rate, with a normal 
S1 and S2, and no murmurs, rubs or gallops.  An EKG showed a 
normal sinus rhythm, while a chest X-ray revealed no acute 
cardiopulmonary processes, and the extremities showed 2+ 
peripheral pulses, without clubbing, cyanosis, or edema.  

To the same point, a chest X-ray in December 1995 disclosed 
that the claimant's cardiac size was within normal limits, 
and that her pulmonary vascularity was also normal, and a 
Bruce Protocol Stress test, performed in December 1996, 
showed a fair exercise tolerance, physiologic blood pressure 
and heart rate responses, and no significant arrhythmias.  
Further, a resting echocardiogram showed normal left and 
right ventricular systolic function at rest, with normal 
chamber sizes, and no mitral valve prolapse, pericardial 
effusion, no aortic stenosis or mitral regurgitation, while 
an echocardiogram at low dose showed enhanced left and right 
ventricular systolic function, and at peak heart rate, there 
was a global improvement in left and right ventricular 
systolic function without any wall motion abnormality.  The 
conclusion was negative for ischemia, and there was no 
finding or diagnosis of myocardial infarction or any other 
cardiac or cardiovascular disorder.  The Board finds that the 
absence of evidence of any heart wall abnormality or evidence 
of right or left ventricular systolic dysfunction militates 
against a conclusion that the claimant incurred any a cardiac 
or cardiovascular disability during active service, including 
a heart attack.

Similarly, a December 2001 report of VA cardiac and 
cardiovascular examination cited the claimant's statement 
that she was not receiving treatment for any cardiac 
complaint, and examination was normal, with a diagnosis of 
asymptomatic sinus bradycardia noted since February 1995, 
with poor R wave progression, and there were no clinical 
findings or diagnosis or a cardiac or cardiovascular 
disability.  



The evidentiary record is devoid of clinical findings or 
diagnosis of arteriosclerosis, endocarditis, myocarditis, or 
cardiovascular-renal disease, including hypertension or 
organic heart disease, in the claimant.  No chronic 
disability was demonstrated or diagnosed during active 
service or within any applicable presumption period.  The 
only opinion which concludes that the claimant has a cardiac 
or cardiovascular disability, including residuals of a heart 
attack, is the claimant's own lay opinion, which is 
unsupported by any objective clinical evidence or competent 
medical opinion.  As noted, the Court has held that a lay 
person, such as the claimant, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Cromley,  7 Vet. 
App. at 379; Grottveit, 5 Vet. App. at 93 (1993);  Espiritu, 
2 Vet. App. at 495.  The Court has further held that a 
diagnosis and an analysis of the etiology of any cardiac or 
cardiovascular disorder claimed by the appellant requires 
competent medical evidence and cannot be evidenced by the 
appellant's lay testimony.  Gregory, 8 Vet. App. at 568.  

The Board further notes that a Supplemental Statement of the 
Case, provided the claimant and her representative in 
February 2002, noted that the VA cardiology examination in 
December 2001 did not diagnose any cardiac or cardiovascular 
condition; that the test findings of sinus bradycardia is 
merely a common test finding and is of no clinical 
significance, and that such is not a disability within the 
meaning of applicable law and regulations providing for 
payment of disability compensation or pension benefits.  In 
the absence of evidence of a current cardiac or 
cardiovascular disability, no valid claim is presented.  See  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002); Brammer, 3 Vet. App. at 225.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that there is no clinical evidence or 
competent medical opinion showing that the claimant currently 
has a cardiac or cardiovascular disability, or that she has 
ever had a heart attack.  Accordingly, service connection for 
a cardiac or cardiovascular disability manifested by abnormal 
EKG findings and a myocardial infarction must be denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for a cardiac or cardiovascular disability 
is denied. 




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

